                                               Case 15-14956-abl        Doc 294   Entered 10/30/18 17:52:43   Page 1 of 32


                                           1   LARSON ZIRZOW & KAPLAN, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2   Nevada Bar No. 7787
                                               E-mail: zlarson@lzklegal.com
                                           3
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzklegal.com
                                           5   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                           6   Tel: (702) 382-1170
                                               Fax: (702) 382-1169
                                           7

                                           8   Attorneys for Debtor

                                           9
                                                                        UNITED STATES BANKRUPTCY COURT
                                          10                               FOR THE DISTRICT OF NEVADA
                                          11

                                          12   In re:                                         Case No.: BK-S-15-14956-abl
Tel: (702) 382-1170 Fax: (702) 382-1169




                                                                                              Chapter 11
 LARSON ZIRZOW & KAPLAN, LLC




                                          13   MARC JOHN RANDAZZA,
                                                                                              Confirmation Hearing:
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          14                  Debtor.                         Date: November 7, 2018
                                                                                              Time: 1:30 p.m.
                                          15

                                          16     DEBTOR’S BRIEF IN SUPPORT OF CONFIRMATION OF CHAPTER 11 PLAN OF
                                                  REORGANIZATION AND FINAL APPROVAL OF DISCLOSURE STATEMENT
                                          17

                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                          28
                                               Case 15-14956-abl              Doc 294           Entered 10/30/18 17:52:43                       Page 2 of 32


                                                                                               TABLE OF CONTENTS
                                           1
                                           2                                                                                                                                        Page
                                           2
                                           3   I.     Jurisdiction and Venue........................................................................................................ 1
                                           3   II.    Factual and Procedural Background ................................................................................... 1
                                           4
                                           4   III.   Plan Confirmation Standards .............................................................................................. 3
                                           5          A.      Confirmation Standards Generally. ........................................................................ 3
                                           5          B.      11 U.S.C. § 1129(a)(1): Plan Compliance With the Bankruptcy Code. ................. 4
                                           6
                                           6                  1.      11 U.S.C. § 1122: Classification of Claims. ............................................... 4
                                           7                  2.      11 U.S.C. § 1123(a): Mandatory Plan Requirements. ............................... 7
                                           7
                                           8                  3.      11 U.S.C. § 1123(b): Permissive Plan Provisions. ..................................... 9
                                           8          C.      11 U.S.C. § 1129(a)(2): Proponent Compliance With the Bankruptcy Code. ..... 10
                                           9          D.      11 U.S.C. § 1129(a)(3): Good Faith. ................................................................... 13
                                           9
                                          10          E.      11 U.S.C. § 1129(a)(4): Payments for Services Reasonable. .............................. 14
                                          10          F.      11 U.S.C. § 1129(a)(5): Disclosure of Management and Insiders. ...................... 15
                                          11
                                          11          G.      11 U.S.C. § 1129(a)(6): Regulatory Approvals. .................................................. 15
                                          12          H.      11 U.S.C. § 1129(a)(7): Best Interests Test. ........................................................ 15
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
 LARSON ZIRZOW & KAPLAN, LLC




                                                      I.      11 U.S.C. § 1129(a)(8): Class Acceptance. ......................................................... 17
                                          13
                                          13          J.      11 U.S.C. § 1129(a)(9): Administrative and Priority Claims. ............................. 18
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                                      K.      11 U.S.C. § 1129(a)(10): One Consenting Impaired Class.................................. 18
                                          14
                                          15          L.      11 U.S.C. § 1129(a)(11): Feasibility. ................................................................... 18
                                          15          M.      11 U.S.C. § 1129(a)(12): U.S. Trustee’s Fees Paid. ............................................ 19
                                          16          N.      11 U.S.C. § 1129(a)(13): No Retiree Benefits. .................................................... 21
                                          16
                                          17          O.      11 U.S.C. § 1129(a)(14): Current on Domestic Support Obligations. ................. 21
                                          17          P.      11 U.S.C. § 1129(a)(15): Required Contributions for an Individual Debtor. ...... 21
                                          18
                                          18          Q.      11 U.S.C. § 1129(a)(16): Non-Profit Transfers. .................................................. 22
                                          19          R.      The Plan Complies with Various Other Miscellaneous Requirements. ................ 22
                                          19          S.      11 U.S.C. § 1129(b): The Plan May be Crammed Down on Class 4. ................. 23
                                          20
                                          20                  1.      11 U.S.C. § 1129(b)(1): The Plan Does Not Discriminate Unfairly........ 23
                                          21                  2.      11 U.S.C. § 1129(b)(2): The Plan is Fair and Equitable. ......................... 24
                                          21
                                          22          T.      Approval of the Randazza Marital Settlement Agreement. .................................. 25
                                          22                  1.      Overview of the Randazza Divorce and Proposed Agreement. ................ 25
                                          23                  2.      Standard of Decision on Approval of Settlements. ................................... 26
                                          23
                                          24                  3.      Bankruptcy Code Provisions Relevant to Divorce. .................................. 27
                                          24                  4.      Application. ............................................................................................... 28
                                          25
                                          25   IV.    Conclusion ........................................................................................................................ 30
                                          26
                                          26
                                          27
                                          27
                                          28
                                          28


                                                                                                                    i
                                               Case 15-14956-abl        Doc 294     Entered 10/30/18 17:52:43      Page 3 of 32


                                           1          Marc John Randazza, as debtor and debtor in possession (the “Debtor”), submits his brief
                                           2
                                           2   (the “Brief”) in support of confirmation of his Chapter 11 Plan of Reorganization (the “Plan”)
                                           3
                                           3   [ECF No. 269] and final approval of his accompanying Disclosure Statement (the “Disclosure
                                           4
                                           4   Statement”) [ECF No. 268]. Unless otherwise indicated, all capitalized terms herein shall have
                                           5
                                           5   the same meanings as set forth in the Plan. This Brief is made and based on the following points
                                           6
                                           6   and authorities, the dockets in the Debtor’s underlying chapter 11 bankruptcy case and related
                                           7
                                           7   adversary proceedings, judicial notice of which are requested, the Declaration of Marc J.
                                           8
                                           8   Randazza in Support of Confirmation of Chapter 11 Plan of Reorganization and Final Approval
                                           9
                                           9   of Disclosure Statement, and any arguments of counsel made at the time of the hearing.
                                          10
                                          10                                       I. Jurisdiction and Venue
                                          11
                                          11          1.      On August 28, 2015 (the “Petition Date”), the Debtor filed his voluntary petition
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), thereby
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   commencing his bankruptcy case (the “Chapter 11 Case”). The Debtor is authorized to operate
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   his business and manage his property as a debtor in possession pursuant to sections 1107(a) and
                                          15
                                          15   1108 of the Bankruptcy Code. No request has been made for the appointment of a trustee or
                                          16
                                          16   examiner, and no official committees have been formed in the Chapter 11 Case.
                                          17
                                          17          2.      The Court has subject matter jurisdiction to consider and determine confirmation
                                          18
                                          18   of the Plan and final approval of the Disclosure Statement pursuant to 28 U.S.C. §§ 157 and 1334,
                                          19
                                          19   and Local Rule 1001(b)(1). Confirmation of the Plan and final approval of the Disclosure
                                          20
                                          20   Statement are core proceedings pursuant to 28 U.S.C. § 157(b)(2). Pursuant to Local Rule 9014.2,
                                          21
                                          21   the Debtor consents to the entry of final orders and judgments by the bankruptcy judge in this
                                          22
                                          22   matter. Venue is proper pursuant to 28 U.S.C. §§ 1408(1) and 1409(a).
                                          23
                                          23                               II. Factual and Procedural Background
                                          24
                                          24          3.      The Debtor is a manager of Randazza Legal Group and an attorney licensed to
                                          25
                                          25   practice law in Arizona, California, Florida, Massachusetts, and Nevada. He focuses his legal
                                          26
                                          26   practice on litigating First Amendment, trademark and copyright infringement, defamation, free
                                          27
                                          27   speech, intellectual property and similar litigation.
                                          28
                                          28          4.      On September 13, 2018, the Debtor filed his proposed Disclosure Statement and


                                                                                                  1
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 4 of 32


                                           1   Plan, an ex parte motion for conditional approval of the Disclosure Statement (the “Procedures
                                           2
                                           2   Motion”) [ECF No. 270], and an attorney certification in support [ECF No. 271].
                                           3
                                           3          5.      On September 17, 2018, the Court entered an order (the “Procedures Order”) [ECF
                                           4
                                           4   No. 274] granting the Debtor’s Procedures Motion, thereby approving the Debtor’s Disclosure
                                           5
                                           5   Statement on a conditional basis pursuant to LR 3017 as containing adequate information, and,
                                           6
                                           6   among other matters, scheduled the following dates and deadlines: (a) October 22, 2018 as the
                                           7
                                           7   deadline for all creditors and parties in interest to file objections and for receipt of completed
                                           8
                                           8   ballots voting on the Debtor’s proposed Plan; (b) October 31, 2018 as the deadline for filing any
                                           9
                                           9   replies to any objections, and for the filing of the ballot summary regarding the ballots cast by
                                          10
                                          10   creditors on the Plan; and (c) November 7, 2018 at 1:30 p.m. as the combined hearing on final
                                          11
                                          11   approval of the Disclosure Statement and confirmation of the Plan.
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12          6.      The Disclosure Statement, Plan, Procedures Order, and notice of the final combined
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   hearing were validly and timely served [ECF Nos. 277 and 280].
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14          7.      No creditor or party in interest filed a timely written objection to final approval of
                                          15
                                          15   the Debtor’s Disclosure Statement or to confirmation of the Debtor’s Plan; however, the Debtor
                                          16
                                          16   has agreed to make one minor modification to his Plan to satisfy a concern expressed by the Office
                                          17
                                          17   of the United States Trustee (the “UST”), which modification is set discussed in conjunction with
                                          18
                                          18   the analysis herein of section 1129(a)(12) of the Bankruptcy Code. The Debtor proposes to include
                                          19
                                          19   this modification as part of the confirmation order should his Plan be confirmed.
                                          20
                                          20          8.      As set forth in the Debtor’s separately filed Ballot Summary, the Debtor has
                                          21
                                          21   multiple impaired classes voting in favor of the Plan, including specifically Class 4 (Excelsior
                                          22
                                          22   Party Claims) and Class 6 (General Unsecured Claims). In fact, the only impaired class that has
                                          23
                                          23   not accepted the Plan is Class 5 (Jennifer Randazza Claims), which are the claims of the Debtor’s
                                          24
                                          24   ex-spouse, however, this is due to her not voting either way on the Plan.
                                          25
                                          25          9.      As an update to the Disclosure Statement, on October 10, 2018, the Nevada
                                          26
                                          26   Supreme Court entered an order approving the Debtor’s Conditional Guilty Plea in the Nevada
                                          27
                                          27   State Bar Disciplinary Proceeding in exchange for the agreed form of discipline as set forth in the
                                          28
                                          28   Disclosure Statement. See Disclosure Statement § V(B)(2); In re Marc Randazza, No. 76453,


                                                                                                 2
                                               Case 15-14956-abl        Doc 294      Entered 10/30/18 17:52:43         Page 5 of 32


                                           1   2018 WL 5095812 (Nev. Oct. 10, 2018). At the time the Disclosure Statement originally was
                                           2
                                           2   filed, the matter was pending and the Nevada Supreme Court has not yet approved the Conditional
                                           3
                                           3   Guilty Plea. Since that time, however, the Court has approved it and thus it is final and thus the
                                           4
                                           4   risk that that Court would not accept the proposal has been mitigated. Accordingly, the Debtor’s
                                           5
                                           5   professional discipline in Nevada has been finalized and will not interfere with his practice of law
                                           6
                                           6   or his ability to perform under his Plan. Debtor does not know what other jurisdictions in which
                                           7
                                           7   he is barred may do with respect to the decision.
                                           8
                                           8          10.     Second, since approval of the Disclosure Statement, on October 18, 2018, the Court
                                           9
                                           9   entered an order [ECF No. 286] approving the Douglass Settlement Agreement with Clay
                                          10
                                          10   Douglass, thereby fully resolving matters with that claimant, including the full satisfaction and
                                          11
                                          11   expungement of the Douglass Proof of Claim. See Disclosure Statement § V(F).
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12          11.     Finally, on October 18, 2018, the Debtor’s general reorganization counsel, Larson
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   Zirzow & Kaplan (“LZK”), filed its Second and Final Fee Application as General Reorganization
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Counsel for the Debtor for the Allowance of Compensation for Services Rendered and the
                                          15
                                          15   Reimbursement of Expenses Incurred (the “Final Fee Application”) [ECF No. 284]. The Final Fee
                                          16
                                          16   Application seeks the allowance of all other fees and costs incurred for the Debtor’s entire Chapter
                                          17
                                          17   11 Case in the final amount of not less than $268,267.50 in fees and $20,871.15 in expenses, for a
                                          18
                                          18   total amount of $289,138.65. The Final Fee Application updates the estimated amount of
                                          19
                                          19   professional fee claims in the Debtor’s Disclosure Statement. See Disclosure Statement, § III(B).
                                          20
                                          20                                   III. Plan Confirmation Standards
                                          21
                                          21   A.     Confirmation Standards Generally.
                                          22
                                          22          The Debtor has the burden of demonstrating that his Plan satisfies section 1129 of the
                                          23
                                          23   Bankruptcy Code by a preponderance of the evidence. See Liberty Nat’l Enters. v. Ambanc
                                          24
                                          24   LaMesa Ltd. P’ship (In re Ambanc LaMesa Ltd. P’ship), 115 F.3d 650, 653 (9th Cir. 1997). The
                                          25
                                          25   Court may confirm a chapter 11 plan if the plan proponent proves by a preponderance of the
                                          26
                                          26   evidence either: (1) that all applicable requirements of section 1129(a) of the Bankruptcy Code
                                          27
                                          27   have been met; or (2) if the only condition to confirmation that is not satisfied is section 1129(a)(8),
                                          28
                                          28   that the plan satisfies the cramdown standards under section 1129(b); that is, that the plan does not


                                                                                                   3
                                               Case 15-14956-abl        Doc 294     Entered 10/30/18 17:52:43         Page 6 of 32


                                           1   discriminate unfairly against, and is fair and equitable with regard to, each impaired class that has
                                           2
                                           2   not accepted the plan. Zachary v. Cal. Bank & Trust, 811 F.3d 1191, 1194 (9th Cir. 2016).
                                           3
                                           3          Generally, when a plan of reorganization satisfies each of the requirements contained in
                                           4
                                           4   section 1129(a) of the Bankruptcy Code, the court shall confirm the plan without considering
                                           5
                                           5   section 1129(b). See In re Art & Architecture Books of the 21st Century, Case No. 2:13-bk-14135-
                                           6
                                           6   RK, 2016 WL 1118743, *6 (Bankr. C.D. Cal. Mar. 18, 2016) (citing United States v. Arnold &
                                           7
                                           7   Baker Farms (In re Arnold & Baker Farms), 177 B.R. 648 (B.A.P. 9th Cir. 1994), aff’d, 85 F.3d
                                           8
                                           8   1415 (9th Cir. 1996)). Section 1129(b) only applies if a class whose claims or interests are
                                           9
                                           9   impaired does not accept the plan as required by section 1129(a)(8). A plan of reorganization need
                                          10
                                          10   only satisfy the requirements of section 1129(b) with respect to classes that voted against the plan.
                                          11
                                          11   Art & Architecture, 2016 WL 1118743 at *6 (citing Kane v. Johns-Mansville Corp. (In re Johns-
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   Mansville Corp.), 843 F.2d 636, 650 (2d Cir. 1988)).
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   B.     11 U.S.C. § 1129(a)(1): Plan Compliance With the Bankruptcy Code.
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14          Section 1129(a)(1) of the Bankruptcy Code requires that a plan must “[c]omply with the
                                          15
                                          15   applicable provisions of [the Bankruptcy Code].” 11 U.S.C. § 1129(a)(1). “(T)he legislative
                                          16
                                          16   history of subsection 1129(a)(1) suggests that Congress intended the phrase ‘applicable provisions’
                                          17
                                          17   in this subsection to mean provisions of Chapter 11 that concern the form and content of
                                          18
                                          18   reorganization plans . . .” In re Johns-Mansville Corp., 843 F.2d at 648-649. To determine plan
                                          19
                                          19   compliance with section 1129(a)(1) of the Bankruptcy Code, reference must be made to the
                                          20
                                          20   requirements of sections 1122 and 1123, which govern classification of claims and contents of
                                          21
                                          21   plans, respectively. See In re G-I Holdings, Inc., 420 B.R. 216 (D.N.J. 2009); In re Journal
                                          22
                                          22   Register Co., 407 B.R. 520, 531-32 (Bankr. S.D.N.Y. 2009); H.R. Rep. No. 95-595, at 412 (1977);
                                          23
                                          23   S. Rep. No. 95-989, at 126 (1978). An analysis of both of these subsections follows.
                                          24
                                          24          1.      11 U.S.C. § 1122: Classification of Claims.
                                          25
                                          25          Apart from an administrative-convenience exception under section 1122(b) not relevant
                                          26
                                          26   here, “a plan may place a claim or an interest in a particular class only if such claim or interest is
                                          27
                                          27   substantially similar to the other claims or interests of such class.” 11 U.S.C. § 1122(a). Section
                                          28
                                          28   1122(a) requires only that claims must be “substantially similar” to be placed into the same class.


                                                                                                  4
                                               Case 15-14956-abl        Doc 294     Entered 10/30/18 17:52:43        Page 7 of 32


                                           1   It prevents dissimilar claims from being placed into the same class, but it does not prevent
                                           2
                                           2   substantially similar claims from being placed into different classes. Zante, Inc. v. Delgado (In re
                                           3
                                           3   Zante, Inc.), 467 B.R. 216, 218 (D. Nev. 2012) (citing Class Five Nev. Claimants v. Dow Corning
                                           4
                                           4   Corp. (In re Dow Corning Corp.), 280 F.3d 648, 661 (6th Cir. 2002)). “To the contrary, the
                                           5
                                           5   bankruptcy court has substantial discretion to place similar claims in different classes.” Zante,
                                           6
                                           6   Inc., 467 B.R. at 218-19; see also Wells Fargo Bank, N.A. v. Loop 76, LLC (In re Loop 76, LLC),
                                           7
                                           7   465 B.R. 525, 536-37 (B.A.P. 9th Cir. 2012), aff’d, 578 F. App’x 644 (9th Cir. 2014).
                                           8
                                           8          A claim that is substantially similar to other claims may be classified separately under a
                                           9
                                           9   chapter 11 plan, and even though section 1122(a) does not say so expressly. See In re Rexford
                                          10
                                          10   Props., LLC, 558 B.R. 352, 361 (Bankr. C.D. Cal. 2016) (citing Barakat v. Life Ins. Co. of Va. (In
                                          11
                                          11   re Barakat), 99 F.3d 1520, 1524-25 (9th Cir. 1996)). Whether claims are “substantially similar”
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   under section 1122(a) is a question of fact. Bankruptcy courts have broad latitude in making the
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   “substantially similar” determination, which is reviewed for clear error. In re Zante, Inc., 467 B.R.
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   at 218 (citing Steelcase, Inc. v. Johnston (In re Johnston), 21 F.3d 323, 327 (9th Cir. 1994)). To
                                          15
                                          15   determine whether claims are substantially similar, “bankruptcy court judges must evaluate the
                                          16
                                          16   nature of each claim, i.e., the kind, species, or character of each category of claims.” Rexford
                                          17
                                          17   Props., 558 B.R. at 361 (quoting Johnston, 21 F.3d at 327).
                                          18
                                          18          In determining whether separate classification of substantially similar claims is appropriate
                                          19
                                          19   in the context of section 1122 of the Bankruptcy Code, a plan proponent must demonstrate a
                                          20
                                          20   “legitimate business or economic justification” for the separate classification. Rexford Props., 558
                                          21
                                          21   B. R. at 363 (citing Barakat, 99 F.3d at 1526). Placing a creditor’s claim in a class separate from
                                          22
                                          22   a class comprised of other substantially similar claims constitutes impermissible “gerrymandering”
                                          23
                                          23   when it is done for the sole purpose of obtaining acceptance of a class of creditors under a plan.
                                          24
                                          24   Id. Subject to the foregoing limitations, bankruptcy courts have the discretion to approve a
                                          25
                                          25   debtor’s proposed classification scheme. Id. at 361 (citing Johnston, 21 F.3d at 327-28)) (other
                                          26
                                          26   internal citations omitted).
                                          27
                                          27          As applied to the case at hand, the Debtor’s Plan classifies his creditors into the following
                                          28
                                          28   six (6) classes: Class 1 (Specialized Loan Servicing Secured Claim), Class 2 (Other Secured


                                                                                                 5
                                               Case 15-14956-abl             Doc 294       Entered 10/30/18 17:52:43              Page 8 of 32


                                           1   Claims), Class 3 (Priority Non-Tax Claims), Class 4 (Excelsior Parties Claims); Class 5 (Jennifer
                                           2
                                           2   Randazza Claims); Class 6 (General Unsecured Claims). See Plan, Art. III. In particular, the
                                           3
                                           3   Debtor’s Plan has three (3) different classes of general unsecured claims:1 Class 4 (Excelsior
                                           4
                                           4   Parties Claims), Class 5 (Jennifer Randazza Claims), and Class 6 General Unsecured Claims.
                                           5
                                           5   There are legitimate business or economic justifications for the separate classification of Classes
                                           6
                                           6   4 and 5, separate and apart from the general “catchall” of general unsecured claims in Class 6
                                           7
                                           7   because Classes 4 and 5 represent claims provided for in negotiated settlement agreements with
                                           8
                                           8   those claimants after significant litigation, and because they both involve actual or potentially
                                           9
                                           9   nondischargeable claims.
                                          10
                                          10              First, Class 4 (Excelsior Parties Claims) involves an effectuation and performance of the
                                          11
                                          11   Excelsior Settlement Agreement that this Court approved post-petition, and after the Debtor had
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   substantial and lengthy litigation with the Excelsior Parties, both pre-petition and post-petition.
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   The Excelsior Settlement Agreement also provided for the Debtor’s agreement that the $40,000
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Settlement Payments thereunder would be excepted from the discharge by consent pursuant to
                                          15
                                          15   section 727(a)(10) of the Bankruptcy Code. See Disclosure Statement, pp. 6-10; Plan § 3.6.
                                          16
                                          16   Moreover, prior to that settlement, the Excelsior Parties had actually commenced substantial and
                                          17
                                          17   protracted nondischargeability litigation against the Debtor pursuant to section 523(a)(2)(A), (4)
                                          18
                                          18   and (6) of the Bankruptcy Code, which was actively and intensely litigated for some time.
                                          19
                                          19              Second, Class 5 (Jennifer Randazza Claims) involves the claims of the Debtor’s ex-spouse,
                                          20
                                          20   who, although never having sued the Debtor for nondischargeability, presumably had such
                                          21
                                          21   potential claims given her relationship with the Debtor and their having several children together
                                          22
                                          22   during the marriage. See Disclosure Statement, p. 13; Plan § 3.7. The Randazza Marital
                                          23
                                          23   Settlement Agreement attached to the Debtor’s Disclosure Statement and sought to be approved
                                          24
                                          24   as part of the Plan confirmation proceedings resolves all claims with Jennifer Randazza, and was
                                          25
                                          25   negotiated in good faith and at arm’s length between those parties while each was represented by
                                          26
                                          26   their own separate and experienced family law counsel. The separate classification of claims on
                                          27
                                          27
                                          28
                                               1
                                          28       Class 2 (Other Secured Claims) is vacant and thus is deemed eliminated pursuant to Plan § 3.9.



                                                                                                           6
                                               Case 15-14956-abl        Doc 294      Entered 10/30/18 17:52:43        Page 9 of 32


                                           1   the basis that they are nondischargeable and/or involved in substantial litigation is not unfairly
                                           2
                                           2   discriminatory. See In re Engen, 561 B.R. 523 (Bankr. D. Kan. 2016) (chapter 13 case involving
                                           3
                                           3   student loans; collecting cases); Johnston, 21 F.3d at 328 (finding it proper to separately classify
                                           4
                                           4   unsecured claim which is being hotly disputed in separate litigation). Likewise, the fact that
                                           5
                                           5   domestic support obligations are involved in the Randazza Marital Settlement Agreement, which
                                           6
                                           6   may have some priority pursuant to section 507(a) of the Bankruptcy Code, in part, is also a proper
                                           7
                                           7   legal justification for the separate classification of them as well.
                                           8
                                           8          By contrast, the General Unsecured Claims in the “remainder” class of Class 6 include all
                                           9
                                           9   other remaining non-priority general unsecured claims, which are not parties to court-approved
                                          10
                                          10   settlement agreements, and which claimants did not have actual or potential nondischargeability
                                          11
                                          11   arguments pursuant to section 523(a) of the Bankruptcy Code, and which also did not involve
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   significant and expensive litigation. The foregoing are valid business or economic justifications
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   for the separate classification of general unsecured claims proposed by the Debtor’s Plan, and
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   separate and apart from Classes 4 and 6. Accordingly, the Plan complies with section 1122 of the
                                          15
                                          15   Bankruptcy Code.
                                          16
                                          16          2.      11 U.S.C. § 1123(a): Mandatory Plan Requirements.
                                          17
                                          17          Section 1123(a) of the Bankruptcy Code sets forth eight (8) requirements with which the
                                          18
                                          18   proponent of every chapter 11 plan must comply. As demonstrated herein, the Plan fully complies
                                          19
                                          19   with each of these enumerated requirements.
                                          20
                                          20          Section 1123(a)(1) requires that a plan designate classes of claims and equity interests
                                          21
                                          21   subject to section 1122 of the Bankruptcy Code. In addition to Administrative Claims and Priority
                                          22
                                          22   Tax Claims, which need not be designated, Article III of the Plan designates six (6) Classes of
                                          23
                                          23   Claims. Accordingly, the Plan satisfies section 1123(a)(1) of the Bankruptcy Code.
                                          24
                                          24            Section 1123(a)(2) requires a plan to specify any class of claims that is not impaired under
                                          25
                                          25   a plan. In accordance therewith, Article III of the Plan specifies that Class 1 (Specialized Loan
                                          26
                                          26   Servicing Secured Claim) and Class 3 (Priority Non-Tax Claims) are unimpaired under the Plan.
                                          27
                                          27   Accordingly, the Plan satisfies section 1123(a)(2) of the Bankruptcy Code.
                                          28
                                          28          Section 1123(a)(3) requires a plan to specify the treatment of impaired classes of claims.


                                                                                                   7
                                               Case 15-14956-abl       Doc 294      Entered 10/30/18 17:52:43         Page 10 of 32


                                           1   Article III of the Plan sets forth the treatment of Class 4 (Excelsior Party Claims), Class 5 (Jennifer
                                           2
                                           2   Randazza Claims), and Class 6 (General Unsecured Claims), each of which constitutes an impaired
                                           3
                                           3   class under the Plan. Accordingly, the Plan satisfies section 1123(a)(3) of the Bankruptcy Code.
                                           4
                                           4          Section 1123(a)(4) requires that a plan provide the same treatment for each claim or interest
                                           5
                                           5   within a particular class unless any claim or interest holder agrees to less favorable treatment than
                                           6
                                           6   other class members. Article III of the Plan specifies the treatment of Claims in each respective
                                           7
                                           7   Class and, as required by section 1123(a)(4), provides for the same treatment by the Debtor for
                                           8
                                           8   each Claim in each respective Class, unless the holder of a particular Claim has agreed to a less
                                           9
                                           9   favorable treatment of such Claim, as required by section 1123(a)(4) of the Bankruptcy Code.
                                          10
                                          10          Section 1123(a)(5) requires that a plan provide “adequate means for the plan’s
                                          11
                                          11   implementation.” 11 U.S.C. § 1123(a)(5). Articles IV and X of the Plan, among others, provides
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   adequate means for implementation as required by section 1123(a)(5) of the Bankruptcy Code.
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   See id. Art. IV and X. Accordingly, the Plan, together with the documents and agreements set
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   forth in the Plan, provide the means for implementation of the Plan as required by section
                                          15
                                          15   1123(a)(5) of the Bankruptcy Code.
                                          16
                                          16          Section 1123(a)(6) prohibits the issuance of nonvoting equity securities, and requires
                                          17
                                          17   amendment of a debtor’s charter to so provide. This section also requires that a corporate charter
                                          18
                                          18   provide an appropriate distribution of voting power among the classes of securities possessing
                                          19
                                          19   voting power. Section 1123(a)(6) is inapplicable in the case at hand because the Debtor is an
                                          20
                                          20   individual and no such securities are being issued under the Plan in any event.
                                          21
                                          21          Section 1123(a)(7) requires that a plan “contain only provisions that are consistent with the
                                          22
                                               interests of creditors and equity security holders and with public policy with respect to the manner
                                          22
                                          23   of selection of any officer, director, or trustee under the plan and any successor to such officer,
                                          23
                                          24   director, or trustee.” 11 U.S.C. § 1123(a)(7). Section 1123(a)(7) is inapplicable in the case at hand
                                          24
                                          25   because the Debtor is an individual, and the Plan does not appoint any officers, directors or trustees
                                          25
                                          26   in any event.
                                          26
                                          27          Section 1123(a)(8) of the Bankruptcy Code provides that in the case of an individual
                                          27
                                          28   debtor, the plan must “provide for the payment to creditors under the plan of all or such portion of
                                          28


                                                                                                  8
                                               Case 15-14956-abl         Doc 294      Entered 10/30/18 17:52:43            Page 11 of 32


                                           1   earnings from personal services performed by the debtor after the commencement of the case or
                                           2
                                           2   other future income of the debtor as is necessary for the execution of the plan.” 11 U.S.C. §
                                           3
                                           3   1123(a)(8). Section 4.5 of the Plan provides for the payment to creditors of all or such portion of
                                           4
                                           4   earning from personal services performed by the Debtor after the commencement of the case or
                                           5
                                           5   other future income as is necessary for the execution of the Plan. Accordingly, the Plan satisfies
                                           6
                                           6   section 1123(a)(8) of the Bankruptcy Code.
                                           7
                                           7           3.      11 U.S.C. § 1123(b): Permissive Plan Provisions.
                                           8
                                           8           Section 1123(b) of the Bankruptcy Code sets forth the permissive provisions that may be
                                           9
                                           9   incorporated into a chapter 11 plan. As demonstrated below, the Debtor’s incorporation of such
                                          10
                                          10   permissive provisions in the Plan is consistent with section 1123(b).
                                          11
                                          11           Section 1123(b)(1) of the Bankruptcy Code provides that a plan “may impair or leave
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   unimpaired any class of claims, secured or unsecured, or of interests.” As contemplated by section
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   1123(b)(1), Article III of the Plan described the treatment for the following Classes of unimpaired
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Classes of Claims: Class 1 (Specialized Loan Servicing Secured Claim), and Class 3 (Priority
                                          15
                                          15   Non-Tax Claims); and for the following impaired Classes of Claims: Class 4 (Excelsior Party
                                          16
                                          16   Claims), Class 5 (Jennifer Randazza Claims), and Class 6 (General Unsecured Claims).
                                          17
                                          17           Section 1123(b)(3)(A) of the Bankruptcy Code allows a plan to provide for “the settlement
                                          18
                                          18   or adjustment of any claim or interest belonging to the debtor or to the estate.” 11 U.S.C. §
                                          19
                                          19   1123(b)(3)(A). As permitted by section 1123(b)(3)(A), the Debtor’s Plan proposes to approve the
                                          20
                                          20   Randazza Marital Settlement Agreement, which resolved the claims of Jennifer Randazza, the
                                          21
                                          21   Debtor’s ex-spouse. See Plan §§ 1.1.43, 1.1.44, 1.1.61, 3.7, and 10.6.2 An analysis of why the
                                          22
                                          22   Randazza Marital Settlement Agreement constitutes a fair and equitable settlement agreement that
                                          23
                                          23   should be approved pursuant to Fed. R. Bankr. P. 9019 appears separately in this Brief.
                                          24
                                          24           The Plan does not provide for the sale, transfer, or assignment of all or substantially all of
                                          25
                                          25   the Debtor’s property and, therefore, section 1123(b)(4) of the Bankruptcy Code is not applicable.
                                          26
                                          26
                                          27
                                          27
                                               2
                                          28     The Plan also separately incorporates and further effectuates the previously approved Excelsior Settlement
                                          28   Agreement as well, via the treatment of Class 5 (Excelsior Party Claims). See Plan §§ 1.1.32, 1.1.33, and 3.6.



                                                                                                      9
                                               Case 15-14956-abl      Doc 294        Entered 10/30/18 17:52:43      Page 12 of 32


                                           1          Section 1123(b)(3)(B) of the Bankruptcy Code provides that a plan “may provide for the
                                           2
                                           2   retention and enforcement by the debtor” of certain claims or interests. As permitted by section
                                           3
                                           3   1123(b)(3)(B) of the Bankruptcy Code, the Plan reserves Litigation Claims in favor of the Debtor.
                                           4
                                           4   See Plan §§ 1.1.46, 10.7, and 10.8.
                                           5
                                           5          The Plan does not provide for the modification of the rights of holders of secured claims,
                                           6
                                           6   and, therefore, section 1123(b)(5) of the Bankruptcy Code in not applicable to this case.
                                           7
                                           7          Section 1123(b)(5) of the Bankruptcy Code provides that a plan may “modify the rights of
                                           8
                                           8   holders of secured claims, other than a claim secured only by a security interest in real property
                                           9
                                           9   that is the debtor’s principal residence, or of holders of unsecured claims, or leave unaffected the
                                          10
                                          10   rights of holders of any class of claims.” 11 U.S.C. § 1123(b)(5). Further, the claim of Specialized
                                          11
                                          11   Loan Servicing (Class 1) that is secured in the Debtor’s house located at 10955 Iris Canyon Lane,
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   Las Vegas, Nevada, the claim is unimpaired.
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13          Section 1123(b)(6) of the Bankruptcy Code is a “catchall” provision, which permits
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   inclusion in a plan of any appropriate provision as long as such provision is not inconsistent with
                                          15
                                          15   applicable sections of the Bankruptcy Code. The remaining provision of the Debtor’s Plan are
                                          16
                                          16   fully compliant with the Bankruptcy Code.
                                          17
                                          17          In sum, the Plan properly invokes various permissive plan provisions consistent with
                                          18
                                          18   section 1123(b) of the Bankruptcy Code as well.
                                          19
                                          19   C.     11 U.S.C. § 1129(a)(2): Proponent Compliance With the Bankruptcy Code.
                                          20
                                          20          Section 1129(a)(2) of the Bankruptcy Code requires a plan proponent to “compl[y] with
                                          21
                                          21   the applicable provisions of [the Bankruptcy Code].” 11 U.S.C. § 1129(a)(2). Section 1129(a)(2)
                                          22
                                          22   is intended to encompass the disclosure and solicitation requirements under section 1125. See Art
                                          23
                                          23   & Architecture, 2016 WL 1118743 at *7-*12; In re Trans World Airlines, Inc., 185 B.R. 302, 313
                                          24
                                          24   (Bankr. E.D. Mo. 1995); H.R. Rep. No. 95-595, at 412 (1977); S. Rep. No. 95-989, at 126 (1978).
                                          25
                                          25          Section 1125(b) of the Bankruptcy Code requires the transmission to creditors of a written
                                          26
                                          26   disclosure statement containing “adequate information.” 11 U.S.C. § 1125(b). Section 1125(a)(1),
                                          27
                                          27   in turn, defines “adequate information” as follows:
                                          28
                                          28                  [I]nformation of a kind, and in sufficient detail, as far as is


                                                                                                 10
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43          Page 13 of 32


                                                              reasonably practicable in light of the nature and history of the debtor
                                           1
                                           2                  and the condition of the debtor’s books and records, including a
                                           2                  discussion of the potential material Federal tax consequences of the
                                           3                  plan to the debtor, any successor to the debtor, and a hypothetical
                                           3                  investor typical of the holders of claims or interests in the case, that
                                           4                  would enable such a hypothetical investor of the relevant class to
                                           4                  make an informed judgment about the plan, but adequate
                                           5                  information need not include such information about any other
                                           5
                                           6                  possible or proposed plan and in determining whether a disclosure
                                           6                  statement provides adequate information, the court shall consider
                                           7                  the complexity of the case, the benefit of additional information to
                                           7                  creditors and other parties in interest, and the cost of providing
                                           8                  additional information; . . .
                                           8
                                           9   11 U.S.C. § 1125(a)(1).
                                           9
                                          10          Section 1125(a)(2) of the Bankruptcy Code continues by defining an “investor typical of
                                          10
                                          11   holders of claims or interests of the relevant class” as an investor having the following:
                                          11
                                          12                  (A)     a claim or interest of the relevant class;
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13                  (B)    such a relationship with the debtor as the holders of other
        Las Vegas, Nevada 89101




                                          14                  claims or interests of such class generally have; and
          850 E. Bonneville Ave.




                                          14
                                          15                  (C)     such ability to obtain such information from sources other
                                          15                  than the disclosure required by this section as holders of claims or
                                          16                  interests in such class generally have.
                                          16
                                          17   11 U.S.C. § 1125(a)(2).
                                          17
                                          18          Case law has developed a non-exhaustive list of criteria that may be considered in
                                          18
                                          19   evaluating the sufficiency or the adequacy of a proposed disclosure statement, which may include
                                          19
                                          20   the following: (a) the events which led to the filing of a bankruptcy petition; (b) a description of
                                          20
                                          21   the available assets and their value; (c) the anticipated future of the company; (d) the source of
                                          21
                                          22   information stated in the disclosure statement; (e) a disclaimer; (f) the present condition of the
                                          22
                                          23   debtor while in chapter 11; (g) the scheduled claims; (h) the estimated return to creditors under a
                                          23
                                          24   chapter 7 liquidation; (i) the accounting method utilized to produce financial information and the
                                          24
                                          25   name of the accountants responsible for such information; (j) the future management of the debtor;
                                          25
                                          26   (k) the chapter 11 plan or a summary thereof; (l) the estimated administrative expenses, including
                                          26
                                          27   attorneys’ and accountants’ fees; (m) the collectability of accounts receivable; (n) financial
                                          27
                                          28   information, data, valuations or projections relevant to the creditors’ decision to accept or reject
                                          28


                                                                                                  11
                                               Case 15-14956-abl       Doc 294      Entered 10/30/18 17:52:43          Page 14 of 32


                                           1   the chapter 11 plan; (o) information relevant to the risks posed to creditors under the plan; (p) the
                                           2
                                           2   actual or projected realizable value from recovery of preferential or otherwise voidable transfers;
                                           3
                                           3   (q) litigation likely to arise in a nonbankruptcy context; (r) tax attributes of the debtor; and (s) the
                                           4
                                           4   relationship of the debtor with affiliates. See In re Metrocraft Pub. Servs., Inc., 39 B.R. 567, 568
                                           5
                                           5   (Bankr. N.D. Ga. 1984); see also In re Pac. Shores Dev., Inc., 2011 WL 778205, *4 (Bankr. S.D.
                                           6
                                           6   Cal. Feb. 25, 2011) (citing In re Reilly, 71 B.R. 132, 134 (Bankr. D. Mont. 1987)).
                                           7
                                           7          The foregoing list, however, is neither meant to be comprehensive, nor required; rather, the
                                           8
                                           8   court must decide what is appropriate in each specific case. The determination of “adequate
                                           9
                                           9   information” for disclosure statement purposes is made on a case-by-case basis. See Computer
                                          10
                                          10   Task Grp., Inc. v. Brotby (In re Brotby), 303 B.R. 177, 193 (B.A.P. 9th Cir. 2003). The bankruptcy
                                          11
                                          11   court does not conduct an independent investigation, but instead relies on its reading for “apparent
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   completeness and intelligibility[.]” Id. at 194.
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13          As applied in the case at hand, the Debtor’s proposed Disclosure Statement contains the
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   information required by Official Form 25B, including:           (a) a statement regarding Debtor’s
                                          15
                                          15   background pre-petition [Disclosure Statement § V]; (b) a discussion of the reason for the
                                          16
                                          16   bankruptcy filing [id.]; (c) a summary of proceedings to date in the bankruptcy case [id.]; (d) a
                                          17
                                          17   summary of assets [id. Ex. 3 (Liquidation Analysis)]; (e) a description of unclassified claims,
                                          18
                                          18   including estimated amounts of administrative and priority claims [id. § III(B) and (E)]; (f) a
                                          19
                                          19   description of claims by class, including an estimate of the amount of claims in each class as
                                          20
                                          20   reflected by the schedules and proofs of claim on file [id. § III]; (g) a summary of the treatment of
                                          21
                                          21   unclassified and classified claims under the proposed plan [id. § III]; (h) a discussion of the means
                                          22
                                          22   of implementing the proposed plan [id. § VI(A)]; (i) a summary of risk factors [id. §§ V(B)(2) and
                                          23
                                          23   VII]; (j) a discussion of the tax consequences of the proposed plan [id. § VIII(D)]; (k) a summary
                                          24
                                          24   of the treatment of executory contracts under the proposed plan [id. § VI(B)]; (l) a liquidation
                                          25
                                          25   analysis [id. Ex. 3]; and (m) a statement as to how the proponent intends to achieve the payments
                                          26
                                          26   proposed [id. § V(H)]. In addition, the information contained in the Disclosure Statement contains
                                          27
                                          27   adequate information pursuant to section 1125(a) because it contains all of the information
                                          28
                                          28   generally required by the case law applying that provision.


                                                                                                   12
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 15 of 32


                                           1          In sum, the information contained in the Debtor’s Disclosure Statement contains all of the
                                           2
                                           2   information required by section 1125(a) of the Bankruptcy Code, and thus can be approved on a
                                           3
                                           3   final basis. Accordingly, the Plan satisfies section 1129(a)(2) of the Bankruptcy Code.
                                           4
                                           4   D.     11 U.S.C. § 1129(a)(3): Good Faith.
                                           5
                                           5          Section 1129(a)(3) of the Bankruptcy Code requires that a plan be “proposed in good faith
                                           6
                                           6   and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). Section 1129(a)(3) does not
                                           7
                                           7   define “good faith.” Platinum Cap., Inc. v. Sylmar Plaza, L.P. (In re Sylmar Plaza, L.P.), 314 F.3d
                                           8
                                           8   1070, 1074 (9th Cir. 2002). The good faith determination pursuant to section 1129(a)(3) of the
                                           9
                                           9   Bankruptcy Code is based on the “totality of the circumstances.”            Id. (citations omitted).
                                          10
                                          10   “[B]ankruptcy courts should determine a debtor’s good faith on a case-by-case basis, taking into
                                          11
                                          11   account the particular features of each . . . plan.” Id. at 1075. “A plan is proposed in good faith
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   where it achieves a result consistent with the objectives and purposes of the Code.” Id. (citations
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   omitted); In re Sagewood Manor Assocs. LP, 223 B.R. 756, 761-62 (Bankr. D. Nev. 1998). The
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   objectives and purposes of the Bankruptcy Code, and chapter 11 in particular, have been described
                                          15
                                          15   as including, among other matters, “to maximize the value of the bankruptcy estate,” Toibb v.
                                          16
                                          16   Radloff, 501 U.S. 157, 163 (1991), and “to satisfy creditors’ claims,” United States v. Whiting
                                          17
                                          17   Pools, Inc., 462 U.S. 198, 203 (1983). See Sagewood Manor, 223 B.R. at 762.
                                          18
                                          18          Moreover, that a creditor’s contractual rights are adversely affected does not by itself
                                          19
                                          19   warrant a bad faith finding. “In enacting the Bankruptcy Code, Congress made a determination
                                          20
                                          20   that an eligible debtor should have the opportunity to avail itself of a number of Code provisions
                                          21
                                          21   which adversely alter creditors’ contractual and nonbankruptcy rights.” Sylmar Plaza, L.P., 314
                                          22
                                          22   F.3d at 1074-75 (citing In re PPI Enters., Inc., 228 B.R. 339, 344-45 (Bankr. D. Del. 1998), aff’d,
                                          23
                                          23   324 F.3d 197 (3d Cir. 2003)). “[T]he fact that a debtor proposes a plan in which it avails itself of
                                          24
                                          24   an applicable Code provision does not constitute evidence of bad faith.” PPI Enters., 228 B.R. at
                                          25
                                          25   347 (stating that it is not bad faith to take advantage of a particular provision of the Code for the
                                          26
                                          26   purpose of capping the amount of a creditor’s claim). While the protection of creditors’ interests
                                          27
                                          27   is an important purpose under chapter 11, the Supreme Court has made it clear that successful
                                          28
                                          28   debtor reorganization and maximization of the value of the estate are the primary purposes of


                                                                                                 13
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 16 of 32


                                           1   chapter 11 relief. Sylmar Plaza, L.P., 314 F.3d at 1074-75 (citing Bonner Mall P’ship v. US
                                           2
                                           2   Bancorp Mortg. Co. (In re Bonner Mall P’ship), 2 F.3d 899, 916 (9th Cir. 1993)).
                                           3
                                           3          The good faith requirement does not depend on a debtor’s subjective intent, but rather
                                           4
                                           4   “encompasses several, distinct equitable limitations that courts have placed on Chapter 11 filings.”
                                           5
                                           5   Marsch v. Marsch (In re Marsch), 36 F.3d 825, 828-29 (9th Cir. 1994). Generally, a plan is not
                                           6
                                           6   filed in good faith if it represents an attempt “to unreasonably deter and harass creditors” and to
                                           7
                                           7   “achieve objectives outside the legitimate scope of the bankruptcy laws.” Id.
                                           8
                                           8          The foregoing objectives are fully evident with the Plan in the case at hand. The Plan is
                                           9
                                           9   the final consummation of years of expensive and protracted litigation involving the Excelsior
                                          10
                                          10   Parties, and also finally effectuates the marital separation of the Randazzas per the Randazza
                                          11
                                          11   Marital Settlement Agreement. Further, the bankruptcy proceedings also provided a forum for the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   resolution of other disputes as detailed in the Disclosure Statement, including with Clay Douglass,
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   and provides for distributions or potential distributions to various other creditors. Moreover, there
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   are no allegations in the case at hand evidencing the typical situations where courts have found a
                                          15
                                          15   lack of good faith. See In re Trans Max Techs., 349 B.R. 80, 88-89 (Bankr. D. Nev. 2006).
                                          16
                                          16          The second prong of section 1129(a)(3) of the Bankruptcy Code requires that the Plan “not
                                          17
                                          17   be proposed by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). The term “law” as used in
                                          18
                                          18   this section, includes state law, and applies not to the substantive provision of a plan itself but
                                          19
                                          19   rather to the means employed in proposing a plan. See In re Food City, Inc., 110 B.R. 808, 810
                                          20
                                          20   (Bankr. W.D. Tex. 1990). The Plan does not, nor are there any allegations that the Plan somehow
                                          21
                                          21   runs afoul of applicable state law. Accordingly, the Plan satisfies section 1129(a)(3) of the
                                          22
                                          22   Bankruptcy Code.
                                          23
                                          23          Finally, pursuant to Fed. R. Bankr. P. 3020(b)(2), because no objection is timely filed on
                                          24
                                          24   this basis, the Court may determine that the Plan has been proposed in good faith and not by any
                                          25
                                          25   means forbidden by law without receiving evidence on such issues.
                                          26
                                          26   E.     11 U.S.C. § 1129(a)(4): Payments for Services Reasonable.
                                          27
                                          27          Section 1129(a)(4) requires that all payments of professional fees made from estate assets
                                          28
                                          28   be subject to review and approval by the court. Section 1129(a)(4) of the Bankruptcy Code has


                                                                                                 14
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 17 of 32


                                           1   been construed to require that all payments of professional fees made from estate assets be subject
                                           2
                                           2   to review and approval by the Bankruptcy Court as to their reasonableness. In re Idearc Inc., 423
                                           3
                                           3   B.R. 138, 163-64 (Bankr. N.D. Tex. 2009); Art & Architecture, 2016 WL 111874,3 at *15; In re
                                           4
                                           4   Elsinore Shore Assocs., 91 B.R. 238, 268 (Bankr. D.N.J. 1988) (holding that the requirements of
                                           5
                                           5   section 1129(a)(4) of the Bankruptcy Code were satisfied where the plan provided for payment of
                                           6
                                           6   only “allowed” administrative expenses). Consistent with the foregoing, the Plan provides that all
                                           7
                                           7   such fees and expenses, as well as all other accrued fees and expenses of estate professionals
                                           8
                                           8   through the Effective Date, remain subject to final review by the Court for reasonableness pursuant
                                           9
                                           9   to section 330 of the Bankruptcy Code. See Plan §§ 1.1.1(b), 1.1.55, 1.1.56, and 2.1. Accordingly,
                                          10
                                          10   the Plan satisfies section 1129(a)(4) of the Bankruptcy Code.
                                          11
                                          11   F.     11 U.S.C. § 1129(a)(5): Disclosure of Management and Insiders.
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12          Section 1129(a)(5) of the Bankruptcy Code requires that the plan proponent disclose the
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   identity and affiliations of the proposed officers and directors of the reorganized debtor; that the
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   appointment or continuance of such officers and directors be consistent with the interests of
                                          15
                                          15   creditors and equity security holders and with public policy; and that there be disclosure of the
                                          16
                                          16   identity and compensation of any insiders to be retained or employed by the reorganized debtor.
                                          17
                                          17   Section 1129(a)(5) is inapplicable in the case at hand because the Debtor is an individual, and, in
                                          18
                                          18   any event, the Plan does not propose to appoint any directors, officers, or voting trustees.
                                          19
                                          19   G.     11 U.S.C. § 1129(a)(6): Regulatory Approvals.
                                          20
                                          20          Section 1129(a)(6) of the Bankruptcy Code is inapplicable to the case at hand because the
                                          21
                                          21   Debtor does not charge rates that are regulated by a governmental agency.
                                          22
                                          22   H.     11 U.S.C. § 1129(a)(7): Best Interests Test.
                                          23
                                          23          Section 1129(a)(7) of the Bankruptcy Code requires that a plan be in the best interests of
                                          24
                                          24   creditors and interest holders, and specifically, that each holder of an impaired claim has either
                                          25
                                          25   accepted the plan, or “will receive or retain under the plan on account of such claim or interest
                                          26
                                          26   property of a value, as of the effective date of the plan, that is not less than the amount that such
                                          27
                                          27   holder would so receive or retain if the debtor were liquidated under Chapter 7 of this title on such
                                          28
                                          28   date.” 11 U.S.C. § 1129(a)(7)(A)(i) and (ii).


                                                                                                 15
                                               Case 15-14956-abl       Doc 294      Entered 10/30/18 17:52:43         Page 18 of 32


                                           1          The best interests test focuses on individual dissenting creditors rather than classes of
                                           2
                                           2   claims. See Bank of Am. Nat. Trust & Sav. Ass’n v. 203 N. LaSalle P’ship, 526 U.S. 434, 441
                                           3
                                           3   n.13 (1999). In order to satisfy the “best interest test,” the court must find that each dissenting
                                           4
                                           4   creditor will receive or retain value, as of the effective date of the plan, that is not less than the
                                           5
                                           5   amount it would receive if the debtor were liquidated. See Art & Architecture, 2016 WL 1118743
                                           6
                                           6   at *17 (citing 203 N. La Salle St. P’ship, 526 U.S. at 442, and United States v. Reorganized CF &
                                           7
                                           7   I Fabricators, Inc., 518 U.S. 213, 228 (1996)). In doing so, the court must take into consideration
                                           8
                                           8   the applicable rules of distribution of the estate under chapter 7, as well as the probable costs
                                           9
                                           9   incident to such liquidation.” In re Adelphia Commc’ns Corp., 368 B.R. 140, 252 (Bankr.
                                          10
                                          10   S.D.N.Y. 2007). This element only applies to nonaccepting holders of impaired claims. See M &
                                          11
                                          11   I Thunderbird Bank v. Birmingham (In re Consol. Water Utils., Inc.), 217 B.R. 588, 592 (B.A.P.
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   9th Cir. 1998) (citing Bell Rd. Inv. Co. v. M. Long Arabians (In re M. Long Arabians), 103 B.R.
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   211, 216 (B.A.P. 9th Cir. 1989)).
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14          Plan payments made by an individual chapter 11 debtor that are derived from post-
                                          15
                                          15   confirmation earnings, even those required by section 1129(a)(15), can be used to meet the best
                                          16
                                          16   interest of creditors test found in section 1129(a)(7). See In re Brown, 498 B.R. 486, 506 (Bankr.
                                          17
                                          17   E.D. Pa. 2013). Even a plan that provides no distribution to unsecured creditors may satisfy the
                                          18
                                          18   best interests test. See Rand v. Porsche Fin. Servs, Inc. (In re Rand), No. AZ-10-1160-BaPaJu,
                                          19
                                          19   2010 WL 6259960 (B.A.P. 9th Cir. Dec. 7, 2010).
                                          20
                                          20          As applied in the case at hand, of all the valid ballots received by holders of impaired claims
                                          21
                                          21   voting on the Debtor’s Plan, only one (1)--American Express--voted to reject the Plan, which is a
                                          22
                                          22   claim in Class 6 (General Unsecured Claims). Moreover, Class 5 (Jennifer Randazza Claims) did
                                          23
                                          23   not vote and thus is also deemed a non-acceptance as well. Neither of these parties filed a timely
                                          24
                                          24   written objection to confirmation of the Plan asserting that the Plan failed to meet the “best interest
                                          25
                                          25   of creditors” test in section 1129(a)(7) of the Bankruptcy Code. As the Debtor’s Liquidation
                                          26
                                          26   Analysis demonstrates, Class 5 (Jennifer Randazza Claims) is not any worse off under the Plan as
                                          27
                                          27   compared with a chapter 7 liquidation as the Plan seeks to approve the Randazza Marital
                                          28
                                          28   Settlement Agreement providing for the full payment over time of her claims. Likewise, the


                                                                                                  16
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 19 of 32


                                           1   Liquidation Analysis demonstrates that the holders of claims in Class 6 (General Unsecured
                                           2
                                           2   Claims) are no worse off under the Debtor’s Plan as compared with a chapter 7 liquidation,
                                           3
                                           3   especially when factoring in the amount of potential priority claims owing to Mrs. Randazza, and
                                           4
                                           4   the costs and expenses of a chapter 7 liquidation. See Zante, Inc., 467 B.R. at 219 (“Because
                                           5
                                           5   nothing is not less than nothing, the Plan satisfied § 1129(a)(7) without amendment.”).
                                           6
                                           6   Accordingly, the Plan satisfies section 1129(a)(7) of the Bankruptcy Code as to Classes 5 and 6.
                                           7
                                           7   I.     11 U.S.C. § 1129(a)(8): Class Acceptance.
                                           8
                                           8          Section 1129(a)(8) of the Bankruptcy Code requires that each class of claims and interests
                                           9
                                           9   either has accepted a plan or is not impaired under a plan. See Texaco, 84 B.R. at 909. The
                                          10
                                          10   requirement of section 1129(a)(8) is the only condition precedent included in section 1129(a) that
                                          11
                                          11   is not necessary for confirmation. “If a plan satisfies the confirmation criteria set forth in section
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   1129(a), including the requirement that if a class of claims is impaired, at least one impaired class
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   of claims accepts the plan, the plan may be confirmed notwithstanding the opposition of one or
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   more impaired classes of claims or interests, provided the plan satisfies section 1129(b).” 7 Collier
                                          15
                                          15   on Bankruptcy ¶ 1129.02[8] (Alan N. Resnick & Henry J. Sommer, eds., 16th ed. 2016).
                                          16
                                          16          Whether a class has accepted the plan is determined by reference to section 1126 of the
                                          17
                                          17   Bankruptcy Code. Under section 1126(c), “[a] class of claims has accepted a plan if such plan has
                                          18
                                          18   been accepted by creditors . . . that hold at least two-thirds in amount and more than one-half in
                                          19
                                          19   number of the allowed claims of such class held by creditors . . . .” 11 U.S.C. § 1126(c). Under
                                          20
                                          20   section 1126(f), any class which is not impaired under the plan is conclusively presumed to have
                                          21
                                          21   accepted the plan. 11 U.S.C. § 1126(f). Whether a class of claims is impaired is governed by
                                          22
                                          22   section 1124 of the Bankruptcy Code. See 11 U.S.C. § 1124.
                                          23
                                          23          As applied in the case at hand, Class 1 (Specialized Loan Servicing Secured Claim) is
                                          24
                                          24   unimpaired by the Plan, and thus is presumed to have accepted the Plan pursuant to section 1126(f).
                                          25
                                          25   Class 2 (Other Secured Claims) is a vacant class and thus is eliminated under the terms of the Plan.
                                          26
                                          26   See Plan § 3.9. Class 3 (Priority Non-Tax Claims) is unimpaired by the Plan, and thus is presumed
                                          27
                                          27   to have accepted the Plan pursuant to section 1126(f). Class 4 (Excelsior Party Claims) is impaired
                                          28
                                          28   and has voted to accept the Plan, and thus being the only claim in this class, Class 3 has accepted


                                                                                                  17
                                               Case 15-14956-abl      Doc 294      Entered 10/30/18 17:52:43        Page 20 of 32


                                           1   the Plan. Class 5 (Jennifer Randazza Claims) is impaired, but did not cast a ballot either way on
                                           2
                                           2   the Plan and did not file any written objection to confirmation either, however, under prevailing
                                           3
                                           3   caselaw, such inaction does not equate with acceptance pursuant to section 1126 of the Bankruptcy
                                           4
                                           4   Code. See In re M. Long Arabians, 103 B.R. at 215-216; In re Vita Corp., 358 B.R. 749, 751-52
                                           5
                                           5   (Bankr. C.D. Ill. 2007). Class 6 (General Unsecured Claims) is impaired, but as detailed in the
                                           6
                                           6   Ballot Summary, voted to accept the Plan pursuant to requisite thresholds in section 1126(c).
                                           7
                                           7          Accordingly, the Plan does not satisfy section 1129(a)(8) of the Bankruptcy Code given
                                           8
                                           8   the non-vote of Class 5, and thus the Debtor will address in a separate section of this Brief the
                                           9
                                           9   cramdown of the Plan as to Mrs. Randazza pursuant to section 1129(b) of the Bankruptcy Code.
                                          10
                                          10   J.     11 U.S.C. § 1129(a)(9): Administrative and Priority Claims.
                                          11
                                          11          In accordance with sections 1129(a)(9)(A) and (B) of the Bankruptcy Code, the Plan
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   provides for the payment in full of each holder of an Allowed Administrative Claim, unless that
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   party has otherwise consented. Plan §§ 1.1.1, 1.1.2, and 2.1. Moreover, the Plan all requests for
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   payment of Administrative Claims against Debtor, including but not limited to Professional Fee
                                          15
                                          15   Claims, must be filed within thirty (30) days after the Effective Date. See id. In accordance with
                                          16
                                          16   sections 1129(a)(9)(C) and (D), the Plan provides that all Allowed Priority Tax Claims, if any, will
                                          17
                                          17   be paid in full after such claim is allowed, or on such terms as the parties may agree. See Plan §
                                          18
                                          18   2.2. Accordingly, the Plan complies with section 1129(a)(9) of the Bankruptcy Code.
                                          19
                                          19   K.     11 U.S.C. § 1129(a)(10): One Consenting Impaired Class.
                                          20
                                          20          Section 1129(a)(10) of the Bankruptcy Code requires that “[i]f a class of claims is impaired
                                          21
                                          21   under the plan, at least one class of claims that is impaired under the plan has accepted the plan,
                                          22
                                          22   determined without including any acceptance of the plan by an insider.” 11 U.S.C. § 1129(a)(10).
                                          23
                                          23   Classes 4 (Excelsior Party Claims), Class 5 (Jennifer Randazza Claims), and Class 6 (General
                                          24
                                          24   Unsecured Claims) are all impaired under the Plan, and two of those three classes (Classes 4 and
                                          25
                                          25   6) have voted to accept the Plan. Accordingly, the votes to accept the Plan by either Classes 4 or
                                          26
                                          26   6 satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.
                                          27
                                          27   L.     11 U.S.C. § 1129(a)(11): Feasibility.
                                          28
                                          28          Section 1129(a)(11) of the Bankruptcy Code requires that a proposed plan be feasible.


                                                                                                 18
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 21 of 32


                                           1   Specifically, the Debtor must establish that “[c]onfirmation of the plan is not likely to be followed
                                           2
                                           2   by the liquidation, or the need for further financial reorganization, of the debtor or any successor
                                           3
                                           3   to the debtor under the plan, unless such liquidation or reorganization is proposed in the plan.” 11
                                           4
                                           4   U.S.C. § 1129(a)(11). The feasibility test under section 1129(a)(11) requires the court to determine
                                           5
                                           5   whether the plan is workable and has a reasonable likelihood of success. United States v. Energy
                                           6
                                           6   Res. Co., 495 U.S. 545, 549 (1990).
                                           7
                                           7          The focus of the court’s inquiry in determining whether the feasibility standard of section
                                           8
                                           8   1129(a)(1) of the Bankruptcy Code is been met is whether the plan offers a reasonable assurance
                                           9
                                           9   of success. Post-confirmation success need not be guaranteed. The court is not required to
                                          10
                                          10   determine that the future success of the post-confirmation debtor is inevitable in order to find that
                                          11
                                          11   the plan is feasible. See Johns-Mansville, 843 F.2d at 649; In re The Prudential Energy Co., 58
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   B.R. 857, 862 (Bankr. S.D.N.Y. 1986); see also Pizza of Haw., Inc. v. Shakey’s, Inc. (In re Pizza
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   of Haw.), 761 F.2d 1374, 1382 (9th Cir. 1985) (“The purpose of section 1129(a)(11) is to prevent
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   confirmation of visionary schemes which promise creditors and equity security holders more under
                                          15
                                          15   a proposed plan than the debtor can possibly attain after confirmation.”)). “While a reviewing
                                          16
                                          16   court must examine ‘the totality of the circumstances’ in order to determine whether the plan
                                          17
                                          17   fulfills the requirements of section 1129(a)(11) . . . only a relatively low threshold of proof is
                                          18
                                          18   necessary to satisfy the feasibility requirement.” Sagewood Manor, 223 B.R. at 762-63.
                                          19
                                          19          In the case at hand, the Plan calls for the Debtor to fund his Plan by continuing to work at
                                          20
                                          20   his law firm, Randazza Legal Group, and also, if necessary, to liquidate exempt assets. See Plan
                                          21
                                          21   § 4.5. The Debtor’s projected disposable income for his Plan projects sufficient income to satisfy
                                          22
                                          22   most obligations, and to the extent of any shortfall, also reveals substantially exempt assets,
                                          23
                                          23   including a $495,000 equity in a homestead, among other exempt assets, that may be liquidated to
                                          24
                                          24   provide for any remaining payments as may potential be needed. See Disclosure Statement, Exs.
                                          25
                                          25   2 and 3. Accordingly, the Plan is feasible pursuant to section 1129(a)(11) of the Bankruptcy Code.
                                          26
                                          26   M.     11 U.S.C. § 1129(a)(12): U.S. Trustee’s Fees Paid.
                                          27
                                          27          Subsequent to filing the Plan, the Debtor conferred with the UST, and, as a result of those
                                          28
                                          28   discussions, has agreed to modify the Plan to clarify that any U.S. Trustee Fees payable pursuant


                                                                                                 19
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 22 of 32


                                           1   to 28 U.S.C. § 1930 are not subject to the Administrative Claim Bar Date under the Plan. See Plan
                                           2
                                           2   §§ 1.1.1, 1.1.2, 2.1.2, 12.14. In particular, the Debtor agreed to Plan § 1.1.1(c)’s reference to U.S.
                                           3
                                           3   Trustee Fees as being included within the definition of Administrative Claim would be eliminated,
                                           4
                                           4   thus making Plan § 12.14 the only applicable provision as to U.S. Trustee Fees (and thus also
                                           5
                                           5   clarifying that the allowance of U.S. Trustee Fees is not subject to any bar date like other
                                           6
                                           6   Administrative Claims).
                                           7
                                           7          Section 1127(a) of the Bankruptcy Code provides that “[t]he proponent of a plan may
                                           8
                                           8   modify such plan at any time before confirmation, but may not modify such plan so that such plan
                                           9
                                           9   as modified fails to meet the requirements of sections 1122 and 1123 of this title. After the
                                          10
                                          10   proponent of a plan files a modification of such plan with the court, the plan as modified becomes
                                          11
                                          11   the plan.” 11 U.S.C. § 1127(a). Section 1127(c) provides that “[t]he proponent of a modification
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   shall comply with section 1125 of this title with respect to the plan as modified.” 11 U.S.C. §
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   1127(a). Pursuant to Fed. R. Bankr. P. 3019(a), if the Court finds that “the proposed modification
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   does not adversely change the treatment of the claim of any creditor . . . who has not accepted in
                                          15
                                          15   writing the modification,” then it shall be deemed accepted.
                                          16
                                          16          Plan modifications do not require a new disclosure statement and court approval unless the
                                          17
                                          17   modifications are material. See Andrew v. Coppersmith (In re Downtown Inv. Club III), 89 B.R.
                                          18
                                          18   59, 65 (B.A.P. 9th Cir. 1988)); In re Intercare Health Sys., Inc., No. 2:09-BK-29121, 2013 WL
                                          19
                                          19   5979762, at *5 (Bankr. C.D. Cal. 2013). The word “material” in this context has been described
                                          20
                                          20   as “so affect[ing] a creditor or interest holder who accepted the plan that such entity, if it knew of
                                          21
                                          21   the modification, would be likely to reconsider its acceptance.” Downtown Inv. Club III, 89 B.R.
                                          22
                                          22   at 65 (quoting In re Am. Solar King Corp., 90 B.R. 808, 824 (Bankr. W.D. Tex. 1988)); Intercare
                                          23
                                          23   Health Sys., Inc., 2013 WL 5979762, at *5.
                                          24
                                          24          As applied in the case at hand, the proposed modification is confirmatory of existing rights,
                                          25
                                          25   and is not material; in fact, it is really only relevant to the UST and does not prejudice any other
                                          26
                                          26   creditors or parties in interest. Accordingly, this modification is permitted and the Debtor’s Plan,
                                          27
                                          27   as amended, satisfies section 1129(a)(12) of the Bankruptcy Code.
                                          28
                                          28


                                                                                                  20
                                               Case 15-14956-abl        Doc 294      Entered 10/30/18 17:52:43         Page 23 of 32


                                           1   N.      11 U.S.C. § 1129(a)(13): No Retiree Benefits.
                                           2
                                           2           The Debtor has no “retiree benefits” as that term is defined in section 1114 of the
                                           3
                                           3   Bankruptcy Code, and thus section 1129(a)(13) is inapplicable.
                                           4
                                           4   O.      11 U.S.C. § 1129(a)(14): Current on Domestic Support Obligations.
                                           5
                                           5           Section 1129(a)(14) of the Bankruptcy Code requires as a condition of plan confirmation
                                           6
                                           6   that “[i]f the debtor is required by a judicial or administrative order, or by statute, to pay a domestic
                                           7
                                           7   support obligation, the debtor has paid all amounts payable under such order or such statute for
                                           8
                                           8   such obligation that first become payable after the date of the filing of the petition.” 11 U.S.C. §
                                           9
                                           9   1129(a)(14). The term “domestic support obligation” in turn is defined in section 101(14)(A) of
                                          10
                                          10   the Bankruptcy Code, and would include certain of the Debtor’s obligations under the Randazza
                                          11
                                          11   Marital Settlement Agreement. Debtor asserts that he is current on his obligations pursuant to the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   Randazza Marital Settlement Agreement, which is the governing document providing for any
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   applicable domestic support obligations in the case at hand, and further notes that Jennifer
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Randazza has not objected to confirmation of the Plan on this basis as well. Accordingly, the Plan
                                          15
                                          15   satisfies section 1129(a)(14) of the Bankruptcy Code.
                                          16
                                          16   P.      11 U.S.C. § 1129(a)(15): Required Contributions for an Individual Debtor.
                                          17
                                          17           The Debtor is an individual, and thus section 1129(a)(15) of the Bankruptcy Code applies.
                                          18
                                          18   Section 1129(a)(15) provides as follows:
                                          19
                                          19
                                          20                   In a case in which the debtor is an individual and in which the holder
                                          20                   of an allowed unsecured claim objects to the confirmation of the
                                          21                   plan—
                                          21
                                          22                   (A) the value, as of the effective date of the plan, of the property to
                                          22                   be distributed under the plan on account of such claim is not less
                                          23                   than the amount of such claim; or
                                          23
                                          24
                                          24                   (B) the value of the property to be distributed under the plan is not
                                          25                   less than the projected disposable income of the debtor (as defined
                                          25                   in section 1325(b)(2)) to be received during the 5-year period
                                          26                   beginning on the date that the first payment is due under the plan, or
                                          26                   during the period for which the plan provides payments, whichever
                                          27                   is longer.
                                          27
                                          28   11 U.S.C. § 1129(a)(15) (emphasis added).
                                          28


                                                                                                   21
                                               Case 15-14956-abl      Doc 294      Entered 10/30/18 17:52:43        Page 24 of 32


                                           1          As applied in the case at hand, no holder of an allowed unsecured claim has filed a timely
                                           2
                                           2   written objection to confirmation of the Debtor’s Plan on the grounds that it fails to comply with
                                           3
                                           3   section 1129(a)(15) of the Bankruptcy Code, and thus this provision does not apply and/or has
                                           4
                                           4   been waived. See United States v. Villalobos (In re Villalobos), BAP No. NV-13-1179-JuKiTa,
                                           5
                                           5   2014 WL 930495, at *13 (B.A.P. 9th Cir. 2014); In re Samuel, No. 16-21585-A-11, 2018 WL
                                           6
                                           6   4739937, at *12 (Bankr. E.D. Cal. Sept. 27, 2018); In re Rose, 564 B.R. 728, 734 n.11 (Bankr. D.
                                           7
                                           7   Nev. 2017); In re Decker, 535 B.R. 828, 836 (Bankr. D. Alaska 2015); In re Murray, No. 11-10535,
                                           8
                                           8   2012 WL 6015615, at *2 (Bankr. N.D. Cal. 2012); see also In re Mirchou, 588 B.R. 555, 570
                                           9
                                           9   (Bankr. D. Nev. 2018) (noting the practice); In re Martinez, 561 B.R. 132, 138 (Bankr. D. Nev.
                                          10
                                          10   2016) (same).
                                          11
                                          11          Second, even to the extent a timely written objection to confirmation were filed raising an
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   issue pursuant to section 1129(a)(15) of the Bankruptcy Code by a creditor holding an impaired
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   allowed unsecured claim -- which again, for the avoidance of doubt, has not happened -- the
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Debtor’s Plan provides in that situation for a recovery as proven by his Projected Disposable
                                          15
                                          15   Income calculation, which shows $0.00 projected disposable income, as well as the Debtor’s
                                          16
                                          16   Liquidation Analysis. See Plan § 3.8.2; Disclosure Statement, Exs. 2 and 3; see also 11 U.S.C. §
                                          17
                                          17   1129(a)(15)(B) (incorporating by reference 11 U.S.C. § 1325(b)(2)); In re Roedemeier, 374 B.R.
                                          18
                                          18   264, 272-73 (Bankr. D. Kan. 2007); Hamilton v. Lanning, 560 U.S. 505, 516-518 (2010).
                                          19
                                          19          In sum, section 1129(a)(15) of the Bankruptcy Code is inapplicable given the lack of any
                                          20
                                          20   timely written objection to confirmation by any holder of an allowed general unsecured claim, and
                                          21
                                          21   even to the extent such objection were timely, the Plan provides a means to satisfy that statute.
                                          22
                                          22   Q.     11 U.S.C. § 1129(a)(16): Non-Profit Transfers.
                                          23
                                          23          The Debtor is not an eleemosynary entity; rather, he is an individual. Moreover, the Plan
                                          24
                                          24   does not contemplate any transfers in violation of any state non-profit law. Accordingly, section
                                          25
                                          25   1129(a)(16) of the Bankruptcy Code is inapplicable to the Debtor’s Plan.
                                          26
                                          26   R.     The Plan Complies with Various Other Miscellaneous Requirements.
                                          27
                                          27          The Plan is dated and identifies the Debtor as the party submitting the Plan, and thus
                                          28
                                          28   complies with Fed. R. Bankr. P. 3016(a). The Plan does not seek to enjoin any conduct not


                                                                                                 22
                                               Case 15-14956-abl          Doc 294   Entered 10/30/18 17:52:43         Page 25 of 32


                                           1   otherwise enjoined under the Bankruptcy Code, and thus complies with Fed. R. Bankr. P. 3016(c).
                                           2
                                           2   Other than the Plan, no plan has been filed in this Chapter 11 Case, and thus the requirements of
                                           3
                                           3   section 1129(c) of the Bankruptcy Code also have been satisfied.
                                           4
                                           4          No party in interest that is a governmental unit has requested that the Plan not be confirmed
                                           5
                                           5   on the grounds that the primary purpose of the Plan is the avoidance of taxes or the avoidance of
                                           6
                                           6   application of Section 5 of the Securities Act of 1933, and the primary purpose of the Plan is not
                                           7
                                           7   avoidance of taxes or avoidance of Section 5 of the Securities Act of 1933. Therefore, the Plan
                                           8
                                           8   satisfies section 1129(d) of the Bankruptcy Code.
                                           9
                                           9          Finally, this Chapter 11 Case is not a “small business case,” as that term is defined in the
                                          10
                                          10   Bankruptcy Code; accordingly, section 1129(e) of the Bankruptcy Code is inapplicable.
                                          11
                                          11   S.     11 U.S.C. § 1129(b): The Plan May be Crammed Down on Class 4.
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12          Section 1129(b) of the Bankruptcy Code provides that a plan can be confirmed even if the
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   plan is not accepted by all impaired classes as contemplated by section 1129(a)(8). In such a
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   situation, the court may confirm a plan if the plan “does not discriminate unfairly, and is fair and
                                          15
                                          15   equitable, with respect to each class of claims or interests that is impaired under, and has not
                                          16
                                          16   accepted, the plan.” 11 U.S.C. § 1129(b). As stated, Mrs. Randazza as the holder of the Class 5
                                          17
                                          17   (Jennifer Randazza Claims) did not vote on the Plan either way, which under applicable caselaw
                                          18
                                          18   is deemed to not be an acceptance. Accordingly, the Debtor seeks to invoke section 1129(b) with
                                          19
                                          19   respect to Class 5 only.
                                          20
                                          20          1.      11 U.S.C. § 1129(b)(1): The Plan Does Not Discriminate Unfairly.
                                          21
                                          21          The unfair discrimination standard of section 1129(b)(1) ensures that a plan does not
                                          22
                                          22   unfairly discriminate against a dissenting class with respect to the value it will receive under a plan
                                          23
                                          23   when compared to the value given to all other similarly situated classes. See In re LightSquared
                                          24
                                          24   Inc., 513 B.R. 56, 99 (Bankr. S.D.N.Y. 2014). Generally a plan unfairly discriminates in violation
                                          25
                                          25   of section 1129(b)(1) only if similar classes are treated differently without a reasonable basis for
                                          26
                                          26   the disparate treatment. See In re Buttonwood Partners, Ltd., 111 B.R. 57, 63 (Bankr. S.D.N.Y.
                                          27
                                          27   1990). Accordingly, as between two classes of claims or two classes of equity interests, there is
                                          28
                                          28   no unfair discrimination if (i) the classes are comprised of dissimilar claims or interests, see, e.g.,


                                                                                                  23
                                               Case 15-14956-abl       Doc 294      Entered 10/30/18 17:52:43         Page 26 of 32


                                           1   In re Johns-Mansville Corp., 68 B.R. 618, 636 (Bankr. S.D.N.Y. 1986), aff’d, 78 B.R. 407
                                           2
                                           2   (S.D.N.Y. 1987), aff’d, 843 F.2d 636 (2d Cir. 1988), or (ii) taking into account the particular facts
                                           3
                                           3   and circumstances of the case, there is a reasonable basis for such disparate treatment, see, e.g.,
                                           4
                                           4   Buttonwood Partners, 111 B.R. at 63. A plan does not “discriminate unfairly” if a dissenting class
                                           5
                                           5   is treated equally with respect to other classes of equal “rank,” meaning of equal priority. Art &
                                           6
                                           6   Architecture, 2016 WL 1118743 at *18.
                                           7
                                           7          As applied in the case at hand, the Debtor’s Plan does not unfairly discriminate as to Class
                                           8
                                           8   5 (Jennifer Randazza Claims) because her claims are different in rank, in whole or in part, from
                                           9
                                           9   other general (non-priority) unsecured creditor classes because, unlike such other classes 4 and 6,
                                          10
                                          10   she holds priority claims pursuant to section 507(a)(1) of the Bankruptcy Code, and, at least unlike
                                          11
                                          11   Class 6 (General Unsecured Claims), she potentially holds nondischargeable claims pursuant to
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   sections 523(a)(5). See Plan § 1.1.44 (definition of Jennifer Randazza Claims under the Plan).
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   Given such different priorities or “rank,” it is not unfairly discriminatory to place Class 5 (Jennifer
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Randazza Claims), separate and apart from other general (non-priority) unsecured creditors like
                                          15
                                          15   Classes 4 and 6.
                                          16
                                          16          2.      11 U.S.C. § 1129(b)(2): The Plan is Fair and Equitable.
                                          17
                                          17          A plan is “fair and equitable” as to a class of unsecured claims that rejects a plan (or in this
                                          18
                                          18   case, which did not vote either way if either:
                                          19
                                          19                  (i)     the plan provides that each holder of a claim of such class
                                          20
                                                              receive or retain on account of such claim property of a value, as of
                                          20
                                          21                  the effective date of the plan, equal to the allowed amount of such
                                          21                  claim; or
                                          22
                                          22                  (ii)   the holder of any claim or interest that is junior to the claims
                                          23                  of such class will not receive or retain under the plan on account of
                                          23                  such junior claim or interest any property, except that in a case in
                                          24
                                          24                  which the debtor is an individual, the debtor may retain property
                                          25                  included in the estate under section 1115, subject to the
                                          25                  requirements of subsection (a)(14) of this section.
                                          26
                                          26   11 U.S.C. § 1129(b)(2)(B).
                                          27
                                          27          As applied in the case at hand, the Debtor’s Plan is “fair and equitable” because it satisfies
                                          28
                                          28   both (i) and (ii) of subsection 1129(b)(2)(B). First, the Plan complies with section 1129(b)(2)(B)(i)


                                                                                                  24
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43         Page 27 of 32


                                           1   regarding its treatment of Class 5 because it provides that Jennifer Randazza Claims will be paid
                                           2
                                           2   fully consistent with the Randazza Marital Settlement Agreement, which is the only allowed claim
                                           3
                                           3   she holds. See Plan § 3.7.2. Likewise, and in the alternative, the Plan’s treatment of Class 5 also
                                           4
                                           4   complies with section 1129(b)(2)(B)(ii) because no junior class of creditors, which in this case
                                           5
                                           5   could arguably be Class 6 (General Unsecured Claims), receives or retains anything under the Plan
                                           6
                                           6   as currently proposed since no creditors in that class have submitted a timely filed written objection
                                           7
                                           7   to confirmation raising any issue with respect to section 1129(a)(15). See Plan § 3.8.2. Put another
                                           8
                                           8   way, a bankruptcy judge may find that a debtor’s plan is “fair and equitable” as to an objecting
                                           9
                                           9   creditor only if the plan complies with the absolute priority rule. See Zachary, 811 F.3d at 1194.
                                          10
                                          10   Because the treatment of Class 5 under the Debtor’s Plan complies with the absolute priority rule
                                          11
                                          11   by paying a priority claimant like Jennifer Randazza before any potential payment to general
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   unsecured (non-priority) creditors like in Class 6, the Plan is also fair and equitable as to Class 5
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   (Jennifer Randazza Claims) pursuant to section 1129(b)(2)(B)(ii) of the Bankruptcy Code as well.
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14          Finally, and on the assumption that the cross-reference in the second clause in section
                                          15
                                          15   1129(b)(2)(B)(ii) of the Bankruptcy Code properly references 1129(a)(14), and is not a
                                          16
                                          16   “scrivener’s error” that was meant to refer to section 1129(a)(15) as some courts and commentators
                                          17
                                          17   have asserted, see Zachary, 811 F.3d at 1197 n.4 (collecting citations and noting the issue, but not
                                          18
                                          18   deciding it), as previously noted, the Debtor has fully paid any DSOs under the Randazza Marital
                                          19
                                          19   Settlement Agreement that have accrued through the confirmation hearing on this Plan to Mrs.
                                          20
                                          20   Randazza, and thus the Plan complies with this final part of section 1129(b)(2)(B)(ii).
                                          21
                                          21          In sum, the Court may approve the Plan nonconsensually, and notwithstanding Mrs.
                                          22
                                          22   Randazza’s non-vote, via “cramdown” as to Class 5 pursuant to section 1129(b).
                                          23
                                          23   T.     Approval of the Randazza Marital Settlement Agreement.
                                          24
                                          24          1.      Overview of the Randazza Divorce and Proposed Agreement.
                                          25
                                          25          The Debtor’s Plan includes within it the negotiated Randazza Marital Settlement
                                          26
                                          26   Agreement in order to finalize the Randazza’s divorce and related DSOs. See Plan §§ 1.1.43,
                                          27
                                          27   1.1.44, 3.7, and 10.6; Disclosure Statement, p. 13 and Ex. 4. As previously noted, a plan may
                                          28
                                          28   include a settlement agreement as a permissive plan provision pursuant to section 1123(b)(3) of


                                                                                                  25
                                               Case 15-14956-abl      Doc 294      Entered 10/30/18 17:52:43        Page 28 of 32


                                           1   the Bankruptcy Code as made relevant to confirmation pursuant to sections 1129(a)(1) and (2).
                                           2
                                           2          As explained in the Debtor’s Disclosure Statement, as a result of various disputes and
                                           3
                                           3   differences, the Debtor and his wife chose to live separate and apart from one another. On
                                           4
                                           4   November 30, 2017, the Randazzas entered into a Marital Settlement Agreement, as later amended
                                           5
                                           5   on December 8, 2017, and again on May 24, 2018 (collectively, the “Randazza Marital Settlement
                                           6
                                           6   Agreement”).    The Randazza Martial Settlement Agreement provides for a full and final
                                           7
                                           7   adjustment of their property rights, interests and claims against each other, including all issues
                                           8
                                           8   regarding the case and custody of their two minor children, as well as their support and
                                           9
                                           9   maintenance of the parties, with each party releasing and forever discharging the other, subject to
                                          10
                                          10   the applicable courts’ approval of the agreement.
                                          11
                                          11          The principal terms of the Randazza Marital Settlement Agreement generally include the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   following: (a) the Randazzas will share joint physical custody on an equal time share basis of their
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   two minor children; (b) the Debtor is to pay $2,230.00 per month as child support, among other
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   health and medical obligations, until the children turn 18; (c) as alimony, Mrs. Randazza is to
                                          15
                                          15   receive $2,000.00 per month for the first 12 months, then $1,500.00 per month for 12 months, then
                                          16
                                          16   $1,000.00 per month for the 12 months after that, subject to potential reduction, and other terms
                                          17
                                          17   and conditions; (d) the Randazzas equitably split their remaining property.
                                          18
                                          18          On December 26, 2017, the Randazzas submitted a Joint Petition for Summary Decree of
                                          19
                                          19   Divorce to the Family Court of the Eight Judicial District Court, Clark County, Nevada, and on
                                          20
                                          20   December 29, 2017, that Court entered a Decree of Divorce. The final approval of the Randazza
                                          21
                                          21   Marital Settlement Agreement remains subject to approval of the Bankruptcy Court.
                                          22
                                          22          2.      Standard of Decision on Approval of Settlements.
                                          23
                                          23          The Bankruptcy Court may approve a compromise or settlement between a debtor and
                                          24
                                          24   another party pursuant to Fed. R. Bankr. P. 9019(a). Compromise and settlement agreements have
                                          25
                                          25   long been an inherent component of the bankruptcy process. See Protective Comm. for Indep.
                                          26
                                          26   Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424 (1958) (citing Case v. Los
                                          27
                                          27   Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939)). In TMT Trailer, the Supreme Court held
                                          28
                                          28   that a bankruptcy settlement must be fair and equitable. Id. In order to determine whether a


                                                                                                   26
                                               Case 15-14956-abl       Doc 294     Entered 10/30/18 17:52:43          Page 29 of 32


                                           1   proposed settlement is fair and equitable, the court should consider the following factors:
                                           2
                                           2                  (a)     the probability of success in the litigation;
                                           3
                                           3
                                           4                  (b)     the difficulties, if any, to be encountered in the matter of
                                           4                  collection;
                                           5
                                           5                  (c)    the complexity of the litigation involved, and the expense,
                                           6                  inconvenience and delay necessarily attending it; and
                                           6
                                           7                  (d)    the paramount interest of the creditors and a proper
                                           7                  deference to their reasonable views in the premises.
                                           8
                                           8   See Robinson v. Kane (In re A&C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986). The debtor is not
                                           9
                                           9   necessarily required to satisfy each of these factors as long as the factors as a whole favor approval
                                          10
                                          10   of the settlement. See In re Pacific Gas and Elec. Co., 304 B.R. 395, 416 (Bankr. N.D. Cal. 2004).
                                          11
                                          11   The settlement does not have to be the best the debtor could have possibly obtained; rather, the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   settlement must only fall “within the reasonable range of litigation possibilities.” In re Adelphia
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   Commc’ns Corp., 327 B.R. 143, 159 (Bankr. S.D.N.Y. 2005).
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14          When determining whether a settlement should be approved the Court “‘need not rule upon
                                          15
                                          15   disputed facts and questions of law, but only canvas the issues.’” Suter v. Goedert, 396 B.R. 535,
                                          16
                                          16   548 (D. Nev. 2008) (quoting Burton v. Ulrich (In re Schmitt), 215 B.R. 417, 423 (B.A.P. 9th Cir.
                                          17
                                          17   1997)). To require a more extensive analysis would defeat the purpose of Fed. R. Bankr. P. 9019.
                                          18
                                          18   Id. (“if courts were required to do more than canvass the issue, ‘there would be no point
                                          19
                                          19   compromising; the parties might as well go ahead and try the case’”) (citations omitted). No
                                          20
                                          20   creditor or party in interest has objected to the approval of the Randazza Marital Settlement
                                          21
                                          21   Agreement, and thus it may be approved on that basis as unopposed, however, an examination of
                                          22
                                          22   each of the four (4) A&C Properties factors follows.
                                          23
                                          23          3.      Bankruptcy Code Provisions Relevant to Divorce.
                                          24
                                          24          Although various plan confirmation requirements, including principally section
                                          25
                                          25   1129(a)(14) of the Bankruptcy Code, are separately discussed herein, an overview of other
                                          26
                                          26   Bankruptcy Code provisions that are generally relevant to marital dissolution proceedings and
                                          27
                                          27   related marital property settlements is relevant. First, there is an exception from the automatic stay
                                          28
                                          28   to permit commencement or continuation of civil actions “for the dissolution of a marriage,”


                                                                                                  27
                                               Case 15-14956-abl      Doc 294      Entered 10/30/18 17:52:43         Page 30 of 32


                                           1   however, the stay still applying “to the extent that such proceeding seeks to determine the division
                                           2
                                           2   of property that is property of the estate.” 11 U.S.C. § 362(d)(2).
                                           3
                                           3          Second, section 541(a)(2) of the Bankruptcy Code provides that all interests of the debtor
                                           4
                                           4   and the debtor’s spouse in community property as of the commencement of the case are property
                                           5
                                           5   of the bankruptcy estate. 11 U.S.C. § 541(a)(2). This section is supported by the definition of a
                                           6
                                           6   “community claim” in section 101(7), as a “claim that arose before the commencement of the case
                                           7
                                           7   concerning the debtor for which property of the kind specified in section 541(a)(2) of this title is
                                           8
                                           8   liable.” 11 U.S.C. § 101(7). Therefore, whether only one of the community property owners or
                                           9
                                           9   both of them file for bankruptcy relief, the property comes into the debtor’s estate and will be
                                          10
                                          10   administered in the bankruptcy for the benefit of creditors. What is or is not community property
                                          11
                                          11   is determined by Nevada law, and it generally includes that property acquired during a marriage.
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12          Third, “domestic support obligations” are nondischargeable. 11 U.S.C. § 523(a)(5). A
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   “domestic support obligation” (“DSO”) is defined as a debt under applicable nonbankruptcy law
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   that is: owed to or recoverable by a spouse, former spouse, or child of the debtor; in the nature of
                                          15
                                          15   alimony, maintenance or support without regard to whether the debt is expressly so designated;
                                          16
                                          16   established by a separation agreement, divorce decree or property settlement agreement, a court
                                          17
                                          17   order; and not assigned to a nongovernmental entity. 11 U.S.C. § 101(14A). Accordingly, any
                                          18
                                          18   DSOs owing to Mrs. Randazza or their minor children are nondischargeable. DSOs also have first
                                          19
                                          19   level administrative priority pursuant to section 507(a)(1). 11 U.S.C. § 507(a)(1).
                                          20
                                          20          Nonsupport debts owed to the debtor’s spouse, former spouse or child incurred in
                                          21
                                          21   connection with marriage dissolution or separation are also nondischargeable pursuant to section
                                          22
                                          22   523(a)(15) of the Bankruptcy Code. 11 U.S.C. § 523(a)(15). This subsection does not appear to
                                          23
                                          23   apply in the case at hand because no divorce or separation had taken place or was not in progress
                                          24
                                          24   as of the Debtor’s Petition Date. See In re Heilman, 430 B.R. 213, 218, n.8 (B.A.P. 9th Cir. 2010).
                                          25
                                          25          4.      Application.
                                          26
                                          26          First, analyzing the probability of success involves an analysis of each side’s claims and
                                          27
                                          27   potential remedies. The Randazzas were married and had several children together during the
                                          28
                                          28   marriage, who are presently minors, and thus as a result of the termination of their marriage and


                                                                                                 28
                                               Case 15-14956-abl       Doc 294      Entered 10/30/18 17:52:43         Page 31 of 32


                                           1   Mrs. Randazza being a stay-at-home caregiver as well as a full-time student who recently
                                           2
                                           2   graduated from law school, the claims at issue involve DSOs that are nondischargeable pursuant
                                           3
                                           3   to section 523(a)(5) of the Bankruptcy Code. At the outset of the Chapter 11 Case, the Randazzas
                                           4
                                           4   remained married, however, over the course of the more than three (3) year course of the case,
                                           5
                                           5   substantial irreconcilable differences arose such that the claims arose post-petition, and indeed
                                           6
                                           6   only in the last year and a half approximately, and thus after any bar date for claims and/or deadline
                                           7
                                           7   to file any nondischargeability adversary, to the extent one would even be required in the first
                                           8
                                           8   place. Accordingly, Mrs. Randazza’s claims for at least some amount of alimony, maintenance
                                           9
                                           9   and support are undoubtedly very strong as a matter of Nevada law and the Bankruptcy Code.
                                          10
                                          10          Second, the Debtor is obviously presently a debtor in bankruptcy, and thus there would be
                                          11
                                          11   difficulties in collecting sums. Accordingly, the difficulties in collection also favor approval of
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   the Randazza Marital Settlement Agreement, which represents the parties’ best efforts to negotiate
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   a fair and equitable resolution of their difficult marital separation and property settlement, and the
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   payments over time from future earnings as the Debtor, as a reorganized debtor, will continue to
                                          15
                                          15   work at his law practice in order to make certain payments as required.
                                          16
                                          16          Third, at all relevant times in negotiating the Randazza Marital Settlement Agreement, each
                                          17
                                          17   side was represented by their own separate, experienced divorce counsel, and their agreement was
                                          18
                                          18   negotiated in good faith and at arm’s length in order to avoid a costly, expensive, time-consuming,
                                          19
                                          19   and ultimately counter-productive contested divorce proceeding. The litigation of the Randazza
                                          20
                                          20   marital dissolution and property settlement would be complex, expensive, time consuming, and
                                          21
                                          21   result in significant delays, and could have potentially delayed further the Debtor’s emergence
                                          22
                                          22   from chapter 11 given the claims at issue. The issues may have included difficult and uncertain
                                          23
                                          23   matters such as what the Debtor’s partial interest in his law practice is worth, matters of sole versus
                                          24
                                          24   joint custody of their two minor children, future projected earnings from the Debtor’s law practice,
                                          25
                                          25   the proper amount of alimony and support due and owing given the length of the marriage, and
                                          26
                                          26   other issues incident to the division of their property, including what was Mrs. Randazza’s sole
                                          27
                                          27   and separate property (and thus not property of the Debtor’s bankruptcy estate).
                                          28
                                          28          Although there is always the potential for claims estimation proceedings pursuant to


                                                                                                  29
                                               Case 15-14956-abl      Doc 294      Entered 10/30/18 17:52:43       Page 32 of 32


                                           1   section 502(c) of the Bankruptcy Code for purposes of determination the confirmability of a
                                           2
                                           2   chapter 11 plan, there is no guaranty that the Court would have allowed such a process in this case
                                           3
                                           3   as to the DSO and related claims of Mrs. Randazza in the case at hand, and/or even if the Court
                                           4
                                           4   did allow such estimation, that the estimated amount would have necessarily been at the amount
                                           5
                                           5   that would have allowed the Debtor to confirm a plan of reorganization notwithstanding the
                                           6
                                           6   continued pendency of a contested matter. All of the foregoing indicates that the matters at issue
                                           7
                                           7   involve complex, expensive and delaying matters that all weigh in favor of a compromise,
                                           8
                                           8   especially in the realm of family law.
                                           9
                                           9          Finally, the proposed Randazza Marital Settlement Agreement is in the best interest of the
                                          10
                                          10   others creditors because it fully and finally resolves the Mrs. Randazza’s claims, thus resolving
                                          11
                                          11   the largest remaining claims in the Debtor’s Chapter 11 Case, and thus allowing the case to proceed
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   to plan confirmation and a timely conclusion. Without a resolution of these claims, they could
 LARSON ZIRZOW & KAPLAN, LLC




                                          13
                                          13   have been a significant impediment to confirmation and/or at least a delay in its consummation
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   and effectuation. In sum, the Settlement Agreement is in the best interest of all creditors of the
                                          15
                                          15   estate in allowing it to move forward to a final conclusion and without any further delay.
                                          16
                                          16                                            IV. Conclusion
                                          17
                                          17          WHEREFORE, the Debtor requests that the Court approve his Disclosure Statement on a
                                          18
                                          18   final basis as containing adequate information pursuant to section 1125 of the Bankruptcy Code,
                                          19
                                          19   and confirm his Plan pursuant to sections 1129(a) and (b).
                                          20
                                          20          Dated: October 30, 2018.
                                          21                                                By:     /s/ Matthew C. Zirzow
                                          21
                                          22                                                      LARSON ZIRZOW & KAPLAN, LLC
                                          22                                                      ZACHARIAH LARSON, ESQ.
                                          23                                                      E-mail: zlarson@lzklegal.com
                                          23                                                      MATTHEW C. ZIRZOW, ESQ.
                                          24                                                      E-mail: mzirzow@lzklegal.com
                                          24                                                      850 E. Bonneville Ave.
                                          25
                                          25                                                      Attorneys for Debtor
                                          26
                                          26
                                          27
                                          27
                                          28
                                          28


                                                                                                  30
